internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc corp b05 - plr- date date investment banker investment banker s t date date date date this letter responds to your date request for a letter_ruling supplementing our letter_ruling issued on date the prior letter_ruling the prior letter_ruling was supplemented by our letter_ruling issued on date in the prior letter_ruling we ruled that the pro-rata distributions of all the outstanding common_stock of controlled and controlled to the stockholders of distributing qualified as tax-free distributions under sec_355 of the internal_revenue_code the distributions except as noted herein the legend abbreviations the summary of the facts the description of the proposed transactions the representations and the caveats appearing in the prior letter_ruling are incorporated herein by reference in step xx of the prior letter ruling’s description of the transaction distributing proposed the following stock offering by controlled within year after the second controlled distribution controlled will consummate a public offering controlled public offering of up to m percent of its total issued and outstanding common_stock determined after giving effect plr-111684-00 to the controlled public offering the controlled public offering is expected to raise approximately dollar_figuren in step xxi of the prior letter ruling’s description of the transaction distributing proposed the following stock offering by controlled within year after the second controlled distribution controlled will consummate a public offering controlled public offering of up to m percent of its total issued and outstanding common_stock determined after giving effect to the controlled public offering the controlled public offering is expected to raise approximately dollar_figureo on date distributing completed the distributions of controlled and controlled described in the prior letter_ruling in its request for a supplemental ruling the taxpayer describes changes in the market conditions adversely affecting the proposed public stock offerings investment banker and investment banker analyzed these market conditions and recommended revising the proposed stock offerings accordingly the taxpayer proposes the following revised steps xx and xxi xx within year after the second controlled distribution controlled will issue in a public offering s percent of its current issued and outstanding common_stock or if less an amount of stock that will raise dollar_figuren xxi on or before date controlled will raise dollar_figuret of equity_capital either through a rights offering of controlled 2’s common_stock with a private equity investor providing a standby commitment to controlled 2’s shareholders or through a private_placement of common_stock or convertible preferred_stock steps xx and xxi of the prior letter_ruling are deleted and substituted by the revised steps xx and xxi as set forth above based solely on the information and representations submitted in the original and supplemental requests we rule that the additional information will have no adverse effect on the prior letter_ruling and that the prior letter_ruling retains full force and effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-111684-00 each taxpayer affected by the prior letter_ruling should attach a copy of that letter and of this supplemental letter to its federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office a copy of this supplemental letter is being sent to the taxpayer sincerely associate chief_counsel corporate by assistant to the chief branch
